Petroplus, Judge:
Claimant, Thornton Deskins, gave notice of claim for the sum of Two Hundred Dollars based on a factual allegation that in September and October, 1968, employees of The State Road Commission were blasting rock on a roadway above and about 224 feet from his dwelling house, causing fragments and debris to fall on the roof of his house, thereby damaging the roof. It was also charged that the same employees dumped several truck loads of dirt and rock on his property damaging several *228feet of a wire fence within the boundaries of his property. Upon the evidence presented, the Court is of the opinion to and does hereby allow said claim in the amount of $100.00 as fair and reasonable compensation for the damages sustained by the wrongful trespass on his property.
Award of $100.00.